       No. 1:20-ap-00028          Doc 3      Filed 06/26/20        Entered 06/26/20 16:30:28           Page 1 of 1
        No. 1:20-ap-00028 Doc            2     Filed 06/25120 Entered 06125120         16:33:57 Page 3 of 3

                                               CERTIFICATE OF SERVICE


               Steven L. Thomas, Esquire                                  (name ), certify that service ofthis summons
                                               612612020
and a copy ofthe complaint was      made                               (date) by:

 d      Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:
            KM Hotels, LLC, Attnr Mayur Patel, Registersd Ag€nt
            6627 W Broad St., Ste 300
            Richmond, VA 23230-0000


 n      Personal Service: By leaving the process with the defendant or with an officer or agent of defendant at:




 D      Residence Service: By leaving the process with the following adult at:




 tr     Certified Mail Service on an Insured Depository lnstitution: By sending the process by certified mail
        addressed to the   following officer ofthe defendant at:




 tr     Publication: The defendant was served as follows: [Describe briefly]




 trl    State Law: The defendant was served pursuant to the laws     ofthe State of                      as   follows:
        [Describe briefly]




       Ifservice was made by personal service, by residence service, or pursuant to state law, I further certify that I
am, and at all times during the service ofprocess was, not less than l8 years ofage and not a party to the matter
conceming which service of process was made.

         Under penalty of perjury. I declare that the tbregoinf is true and


Date: L'2.$'toto                               Signature:


                                 Print Name:


                                 Business Address:
